DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6, 10, 11, 18 and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6, 10, 11, 18, and 19 of prior U.S. Patent No. 11006711. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-9, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, and 12-15 of U.S. Patent No. 11006711. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent recites all of the limitations of Claim 1 in the instant application.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 11006711. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 of the patent recites all of the limitations of Claims 16 and 17 in the instant application and Claims 19 and 20 are the same in the patent and application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 recites that “the first elongated member comprises a metal wire and the second elongated member comprises a string” which is not supported by the disclosure. Claim 1 recites that the first elongated member is connected to a second connector which is then connected to a first connector at the distal end of a distal rib. As best understood, the “first elongated member” is element 800 in the figures and the second elongated member is element 700 in the figures. Element 800 is a string and element 700 is a wire (as discussed in the specification), not the other way around. The Claim will be treated as reciting “the second elongated member comprises a metal wire and the first elongated member comprises a string” (emphasis added).
Claim 3 recites that “the second elongated member comprising a rigid metal wire … and the second elongated member comprises a string” which is not supported by the disclosure. As best understood, the device has a wire second elongated member and a string first elongated member. The Claim will be treated as reciting “the second elongated member comprising a rigid metal wire … and the first elongated member comprises a string” (emphasis added).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. in US Patent 9788617.
Regarding Claim 1, Chen teaches an umbrella comprising: an elongated shaft (F) having a first end and an opposite second end; a runner (G) slidably disposed about the elongated shaft; and a plurality of rib assemblies, each rib assembly including a plurality of ribs including a distal rib (3), the rib assembly being attached to the runner by a strut that moves between open (Fig. 3) and closed (Fig. 5) positions in which in the open position, the plurality of ribs are in an open, extended position and in the closed position, the plurality of ribs are in a closed, collapsed position; an anti-inversion mechanism (4) that is configured to apply to each rib assembly a force that counters an inversion force that is applied to the umbrella, the anti-inversion mechanism including a first elongated member (42) that is coupled at a first end to one rib of the plurality of ribs; a second elongated member (41) having a first end coupled to the first elongated member; a first connector (5) that is coupled to a distal end of the distal rib; and a second connector (56) that is coupled to a second end of the first elongated member, wherein the first connector and the second connector are coupled to one another to securely attach the second elongated member to the distal rib.
Regarding Claim 2, Chen teaches that the second elongated member comprises a metal wire and the first elongated member comprises a string.
Regarding Claim 3, Chen teaches that the plurality of ribs comprises a first rib (1), a second rib (2), and a third rib (3) that comprises the distal rib, the second elongated member comprising a rigid metal wire with the first end of the second elongated member being coupled to the second rib and the first elongated member comprises a string.
Regarding Claim 5, Chen teaches a third connector (“a rigid pull bar section 41 and a flexible pull wire 42 that are connected to each other”) for attaching the first elongated member to the second elongated member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 3 above in view of Haythornthwaite et al. in US Publication 2015/0096601. Chen is silent on the material for the string. Haythornthwaite teaches an umbrella including a string (297) formed of a metal or a polymeric material (a “nylon coated stainless steel wire”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by using a polymer and/or metal string as taught by Haythornthwaite in order to provide a durable and lightweight string for the device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 1 above in view of Dai in US Patent 9486044. Chen is silent on the use of a male-female connector arrangement. Dai teaches a first connector (101) wherein the first connector comprises a male part and a second connector (102) comprising a female with the male part being snap-fittingly received within the female part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by using a male-female connector as taught by Dai in order to allow the user to more easily manufacture the device.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in US Patent 9788617 in view of Dai in US Patent 9486044. 
Chen teaches an umbrella comprising: an elongated shaft (F) having a first end and an opposite second end; a runner (G) slidably disposed about the elongated shaft; and a plurality of rib assemblies, each rib assembly including a plurality of ribs including a distal rib (3), the rib assembly being attached to the runner by a strut that moves between open (Fig. 3) and closed (Fig. 5 )positions in which in the open position, the plurality of ribs are in an open, extended position and in the closed position, the plurality of ribs are in a closed, collapsed position; an anti-inversion mechanism (4) that is configured to apply to each rib assembly a force that counters an inversion force that is applied to the umbrella, the anti-inversion mechanism including a first elongated member (42) that is coupled at a first end to one rib of the plurality of ribs; and a second elongated member (41) having a first end coupled to the first elongated member. Chen teaches that the first elongated member comprises one of a rigid metal structure and a rigid plastic structure and the second elongated member comprises one of a wire, cable and string.
Chen is silent on the use of inner and outer tips. Dai teaches an attachment between the distal end of a distal rib (214) and an elongated member (22) and including an inner tip (101) that is coupled to a distal end of the distal rib and includes a first locking element (the elongated outer end); and a hollow outer tip (102) that is coupled to a second end of the first elongated member and includes a second locking element (the hollow bore formed therein), wherein the inner tip is received within the hollow outer tip and the first locking element engages the second locking element to securely attach the second elongated member to the distal rib. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by using inner and outer tips as taught by Dai in order to provide a more easily manufactured device.

Allowable Subject Matter
Claims 6, 8-15 and18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dai teaches a windproof umbrella.
This is a continuation of applicant's earlier Application No. 16/838388.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636